Peters, J.
(dissenting). We believe that the use of the phrase “We Speak English” in the context of the advertisement at issue is susceptible of a defamatory connotation. In assessing whether the complaint meets the minimum standard necessary to resist its dismissal (see, Armstrong v Simon & Schuster, 85 NY2d 373, 380; James v Gannett Co., 40 NY2d 415, 419-420; cf., Liebgold v Hofstra Univ., 245 AD2d 272, lv denied 91 NY2d 811), we think that the majority should have found relevant the population of the community where the competing hardware stores are located (approximately 1,800 people) and the limited area where the advertisement was circulated (the Mohawk Valley My Shopper Newspaper) (see, James v Gannett Co., supra, at 420). Read in the context of the entire advertisement expressly comparing these competing rural hardware stores, such phrase clearly appears intended to impugn the English language skills of plaintiff Myong S. Daley, vice-president of plaintiff Lenz Hardware, Inc., who is a Korean-American (see, Weiner v Doubleday & Co., 74 NY2d 586; James v Gannett Co., supra).
Applying the law to these facts, we would find the complaint “reasonably susceptible of a defamatory connotation” (Armstrong v Simon & Schuster, supra, at 380; see, Weiner v Doubleday & Co., supra) and would reverse Supreme Court’s order.
Crew III, J., concurs. Ordered that the order is affirmed, with costs.